In re Davis, Jimmy; applying for writ of certiorari and/or review; to the Court of *318Appeal, Fourth Circuit, No. K-5748; Parish of Orleans, Criminal District Court, Div. “I”, Nos. 300-304, 300-355.
Granted. The judgment of the trial court is reversed and set aside. It is ordered that defendant has the mental capacity to proceed. State v. Lawrence, 368 So.2d 699 (La.1979); State v. Hampton, 253 La. 399, 218 So.2d 311 (1969). Case remanded for further proceedings in accordance with law.
WATSON, J., would deny the writ.